


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
by and among
 
GRAND RIVER NAVIGATION COMPANY, INC., as Purchaser,
 
and
 
U.S. UNITED OCEAN SERVICES, LLC, as Seller
 
Dated as of September 21, 2011
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
-1-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS AND INTERPRETATION
1
   
Section 1.1.
Certain Defined Terms.
1
     
ARTICLE II PURCHASE AND SALE; THIRD PARTY DESIGNEE
6
   
Section 2.1.
Purchase of Vessel Stores and Equipment.
6
Section 2.2.
No Assumed Liabilities.
6
Section 2.3.
Third Party Designee
6
     
ARTICLE III PURCHASE PRICE; CLOSING
8
   
Section 3.1.
Purchase Price.
8
Section 3.2.
Closing.
8
Section 3.3.
Closing Deliveries of Seller.
8
Section 3.4.
Closing Deliveries of Purchaser.
9
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
9
   
Section 4.1.
Legal Existence and Organization; Citizenship.
9
Section 4.2.
Legal Power; Authorization; Enforceable Obligations.
9
Section 4.3.
No Conflict; Required Filings and Consents.
10
Section 4.4.
No Third Party Options; No Contractual Obligations.
10
Section 4.5.
Title to Vessel and Vessel Stores and Equipment
10
Section 4.6.
Condition of Vessel and Vessel Stores and Equipment
11
Section 4.7.
Litigation.
11
Section 4.8.
Permits; Vessel Documentation.
11
Section 4.9.
Labor Matters.
11
Section 4.10.
Compliance with Laws.
11
Section 4.11.
Condition of Vessel.
12

 
 
-i-

--------------------------------------------------------------------------------

 
 
Section 4.12.
Environmental.
12
Section 4.13.
No Broker.
12
     
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
12
   
Section 5.1.
Legal Existence and Organization.
12
Section 5.2.
Legal Power; Authorization; Enforceable Obligation.
13
Section 5.3.
No Conflicts; Consents.
13
Section 5.4.
No Broker.
13
     
ARTICLE VI ACTION PRIOR TO THE CLOSING DATE
13
   
Section 6.1.
Risk of Loss Prior to the Closing Date.
13
Section 6.2.
Operation of the Vessel.
14
Section 6.3.
No Breach of Representations and Warranties; Notification of Certain Matters
14
Section 6.4.
Notice of Litigation.
14
Section 6.5.
Fulfillment of Conditions to Purchaser’s Obligations.
14
Section 6.6.
Fulfillment of Conditions to Seller’s Obligations.
14
     
ARTICLE VII COVENANTS AND AGREEMENTS
14
   
Section 7.1.
Transfer Taxes
14
Section 7.2.
Further Assurances.
15
Section 7.3.
Restrictions on Operation and Resale.
15
     
ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
16
   
Section 8.1.
Representations and Warranties.
16
Section 8.2.
Performance.
16
Section 8.3.
Injunctions.
16
Section 8.4.
Consents.
16
Section 8.5.
Closing Deliverables.
16

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Section 8.6.
Financing.
16
Section 8.7.
Other Transactions
16
     
ARTICLE IX CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
16
   
Section 9.1.
Representations and Warranties.
16
Section 9.2.
Performance.
16
Section 9.3.
Injunctions.
17
Section 9.4.
Closing Deliverables.
17
Section 9.5.
Other Transactions
17
     
ARTICLE X INDEMNIFICATION
17
   
Section 10.1.
Survival.
17
Section 10.2.
Indemnification by Seller.
17
Section 10.3.
Indemnification by Purchaser.
18
Section 10.4.
Limitations on Indemnification.
18
Section 10.5.
Procedure for Third Party Claims.
18
Section 10.6.
Exclusive Remedy.
19
Section 10.7.
Treatment of Indemnification Payments.
19
Section 10.8.
Effect of Investigation.
20
Section 10.9.
No Punitive Damages.
20
     
ARTICLE XI TERMINATION
20
   
Section 11.1.
Termination.
20
Section 11.2.
Effects of Termination.
20
     
ARTICLE XII GENERAL PROVISIONS
21
   
Section 12.1.
Notices.
21
Section 12.2.
Execution in Counterparts.
22
Section 12.3.
Expenses.
22

 
 
-iii-

--------------------------------------------------------------------------------

 
 
Section 12.4.
Amendments and Waivers.
22
Section 12.5.
Severability.
22
Section 12.6.
Assignment; Successors and Assigns.
22
Section 12.7.
No Third Party Beneficiaries.
22
Section 12.8.
Publicity.
22
Section 12.9.
Governing Law; Arbitration; Direct Claims.
23
Section 12.10.
Bulk Sales Laws.
23
Section 12.11.
Headings.
24
Section 12.12.
Number and Gender.
24
Section 12.13.
Specific Performance.
24
Section 12.14.
Entire Agreement; Integration.
24
     
EXHIBITS
          Exhibit A Form of Bill of Sale         SCHEDULES           Schedule A
Leased Equipment   Schedule B Status Classifications and Recommendations        
SELLER DISCLOSURE LETTER SECTIONS
        Section 4.3(b)  Consents   Section 4.12(b)  Condition of Assets  

 
 
-iv-

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September 21, 2011, is
made by and among Grand River Navigation Company, Inc., a corporation formed
under the laws of Delaware (“Purchaser”), and U.S. United Ocean Services, LLC, a
Florida limited liability company (“Seller”).
 
RECITALS
 
WHEREAS, pursuant to that certain Early Termination and Option Agreement (the
“Option Agreement”), by and between Seller, as charterer under the Demise
Charter (as defined below), and U.S. Bank National Association (“U.S. Bank”), as
seller, Seller has the option to purchase directly, or designate a third-party
purchaser to acquire, all right, title and interest in certain barges, including
the Vessel (as defined herein);
 
WHEREAS, Purchaser desires to be designated, and Seller desires to designate
Purchaser, as a third-party designee under the Option Agreement in respect of
the purchase of the Vessel;
 
WHEREAS, pursuant to that certain demise charter agreement dated December 21,
2001 (the “Demise Charter”), as modified and amended, between U.S. Bank, not in
its individual capacity but solely as trustee, as shipowner, and Seller, as
charterer, Seller is the owner of additional Vessel Stores and Equipment (as
hereinafter defined);
 
WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Vessel Stores and Equipment upon the terms and subject to the
conditions set forth herein, and Seller otherwise desires to make certain
representations, warranties, covenants and agreements for the benefit of
Purchaser in connection with Purchaser’s acquisition of the Vessel; and
 
WHEREAS, pursuant to an Asset Purchase Agreement, dated of even date herewith,
between Seller and Purchaser, Seller has agreed to sell, and Purchaser has
agreed to purchase, the vessel known as Beverly Anderson (O.N. 646729) (the
“Beverly Anderson”).
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
Section 1.1.  Certain Defined Terms.  For purposes of this Agreement, the
following terms shall have the following meanings:
 
“Action” means any action, claim, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.  For
purposes of this definition, the term “control” means the power to direct or
cause the direction of the management of a Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlled” and “controlling” have meanings correlative to the
foregoing.
 
“Agreed Amount” has the meaning set forth in Section 12.9(c).
 
“Ancillary Agreements” means the other agreements, documents and certificates to
be executed and delivered pursuant to this Agreement.
 
“Beverly Anderson” has the meaning set forth in the recitals.
 
“Business Day” means any day other than a Saturday, Sunday or any day on which
banks in New York, New York are authorized or required by Law to be closed.
 
“Claimed Amount” has the meaning set forth in Section 12.9(c).
 
“Claim Notice” has the meaning set forth in Section 10.5(a).
 
“Closing” has the meaning set forth in Section 3.2.
 
“Closing Date” has the meaning set forth in Section 3.2.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.
 
“Consent” means any consent, approval, authorization, qualification, waiver,
registration or notification required to be obtained from, filed with or
delivered to a Governmental Authority or any other Person in connection with the
consummation of the transactions provided for herein.
 
“Damages” means any and all damages, losses, liabilities, costs and expenses
(including expenses of investigation and reasonable fees and expenses of counsel
and other professionals) paid or payable by an Indemnified Party.
 
“Demise Charter” has the meaning set forth in the Preamble.
 
“Environment” means soil, surface waters, ground waters, land, stream,
sediments, surface or subsurface strata and ambient air.
 
“Environmental Condition” means any condition with respect to the Environment
caused by a release of Hazardous Substances or violation of Environmental Laws,
whether or not yet discovered, which could or does result in any Damages to
Seller or Purchaser, including, without limitation, any condition resulting from
the operation of the Vessel.
 
“Environmental Laws” shall mean all Laws relating to the pollution of or
protection of the Environment, from contamination by, or relating to injury to,
or the protection of, real or personal property or human health or the
Environment, including, without limitation, all valid and lawful requirements of
courts and other Governmental Authorities pertaining to reporting, licensing,
permitting, investigation, remediation and removal of, emissions, discharges,
releases or threatened releases of Hazardous Substances, chemical substances,
pesticides, petroleum or petroleum products, pollutants, contaminants or
hazardous or toxic substances, materials or wastes, into the Environment, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Substances, pollutants,
contaminants or hazardous or toxic substances, materials or wastes, including,
without limitation, the Oil and Pollution Act of 1990, the Comprehensive
Environmental Response, Compensation, and Liability Act (CERCLA) of 1980 and the
Clean Air Act of 1990.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Fuel Value” means the value of the remaining bunkers and unused lubricating
oils in storage tanks and sealed drums remaining on Vessel on the date
immediately prior to the Closing Date, which shall be determined at Seller’s
actual cost for such remaining bunkers and unused lubricating oils (excluding
barging expenses).
 
“General Enforceability Exceptions” means (i) applicable bankruptcy,
reorganization, insolvency, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally from time to time in effect and
(ii) the availability of equitable remedies (regardless of whether
enforceability is considered in a proceeding at law or in equity).
 
“Geographic Trade Zone” means the Great Lakes of North America, their connecting
and tributary waterways, and the St. Lawrence River, Gulf of St. Lawrence and
Cabot Strait, and the port of Halifax, Nova Scotia, and the Atlantic Ocean north
of the latitude of  Cape Sable, Nova Scotia.
 
“Governmental Authority” means any foreign, federal, state, provincial, local or
other government, governmental, regulatory or administrative authority, agency
or commission, self-regulatory organization, or any court, tribunal or judicial
or arbitral body.
 
“Hazardous Substance” shall mean any substance whether solid, liquid or gaseous
in nature:
 
(i)           the presence of which requires or may hereafter require
notification, investigation, or remediation under any Environmental Law;
 
(ii)           which is or becomes defined as “toxic”, a “hazardous waste”,
“hazardous material” or “hazardous substance” or “pollutant” or “contaminant”
under any present or future Environmental Laws;
 
(iii)           which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is or becomes
regulated by any Governmental Authority;
 
(iv)           which contains gasoline, diesel fuel or other petroleum
hydrocarbons or volatile organic compounds and is or becomes regulated by any
Governmental Authority;
 
 
-3-

--------------------------------------------------------------------------------

 
 
(v)           which contains polychlorinated byphenyls (PCBs) or asbestos or
urea formaldehyde foam insulation; or
 
(vi)           which contains or emits radioactive particles, waves or
materials, including radon gas.
 
“Indemnified Party” means a Purchaser Indemnified Party, or a Seller Indemnified
Party, as the case may be.
 
“Indemnifying Party” means a party that is required to indemnify any Indemnified
Party pursuant to Article X.
 
“Law” means any applicable law (statutory, common or otherwise), rule or
regulation of any Governmental Authority and any award in any arbitration
proceeding.
 
“Leased Equipment” means all radio and communication and other equipment leased
by Seller in connection with the Vessel, including but not limited to the
equipment listed on Schedule A.
 
“Liabilities” means any and all liabilities, debts, obligations and commitments
of any nature whatsoever, whether known or unknown, accrued or fixed, absolute
or contingent, or matured or unmatured, including those arising under any Law,
License, Order, Action or contract.
 
“License” means any license, permit, consent, approval, certification or other
authorization of any Governmental Authority.
 
“Lien” means, with respect to any asset or property, any lien, mortgage, pledge,
hypothecation, charge, security interest or encumbrance of any kind in respect
of such asset or property.
 
“Offer Notice” has the meaning set forth in Section 7.3(c).
 
“Option Agreement” has the meaning set forth in the recitals.
 
“Order” means any order, injunction, judgment, award, decree or ruling of any
Governmental Authority.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and frequency)
of the Person in question.
 
“Outside Date” means December 1, 2011 or such later date agreed to between the
parties to the Option Agreement and/or the Vessel Purchase Agreements to be the
“Outside Date” thereunder.
 
“Permit” means any license, permit, registration, franchise, variance,
exemption, Order approval, authorization, consent, certificate, certificate of
authority, American Bureau of Shipping certificate, Coast Guard certificate,
qualification, order or similar document or authority required, issued or
granted by any Governmental Authority.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, trust, unincorporated organization or
Governmental Authority.
 
“Proposed Purchaser” has the meaning set forth in Section 7.3(c).
 
“Purchase Price” has the meaning set forth in Section 3.1.
 
“Purchaser” has the meaning set forth in the Preamble.
 
“Purchaser Indemnified Parties” means (i) Purchaser, (ii) its Affiliates,
(iii) their respective directors, officers, employees and agents, and (iv) their
respective heirs, executors, successors and permitted assigns.
 
“Seller” has the meaning set forth in the Preamble.
 
“Seller Disclosure Letter” means the disclosure letter delivered by Seller to
Purchaser prior simultaneously with the execution and delivery of this
Agreement.
 
“Seller Indemnified Parties” means (i) Seller, (ii) its Affiliates, (iii) their
respective directors, officers, employees and agents, and (iv) their respective
heirs, executors, successors and permitted assigns.
 
“Status” has the meaning set forth in Section 4.8.
 
“Tax” (including, with correlative meaning, the terms “Taxes” and “Taxable”)
means (i) all foreign, federal, state, provincial and local taxes, duties or
assessments of any nature whatsoever, including all income, profits, franchise,
gross receipts, net receipts, capital stock, recording, stamp, document,
transfer, severance, payroll, employment, unemployment, social security,
disability, sales, use, property, withholding, excise, value-added, ad valorem,
occupancy, insurance premium, surplus lines insurance, and other taxes, together
with all interest, penalties, service fees and additions imposed by any
Governmental Authority with respect to such amounts; and (ii) any liability for
the payment of any Tax (A) as a result of being a member of an affiliated,
consolidated, combined or unitary group, (B) as a result of any obligation under
any Tax sharing, indemnity or similar agreement or arrangement or (C) as a
result of transferee or successor liability, whether imposed by Law, contractual
arrangement or otherwise.
 
“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) filed or required to
be filed with any Governmental Authority relating to Taxes.
 
“Third Party Claim” means a pending or threatened claim asserted by a third
party or the commencement of any Action by a third party in respect of which
indemnification shall be sought hereunder.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Third Party Designee” has the meaning set forth in Section 2.3.
 
“Transfer Taxes” means all transfer, documentary, sales, use, value added,
recording, stamp, gains and similar Taxes, together with all interest,
penalties, service fees and additions imposed by any Governmental Authority with
respect to such amounts and any interest in respect of such penalties and
additions.
 
“U.S. Bank” has the meaning set forth in the recitals.
 
“Vessel” means the ocean freight barge “Mary Turner” (O.N. 646730) together with
all machinery, engines, instruments, rigging, anchors, chains, cables, tackle,
apparel, accessories, equipment, radio installation and navigational equipment
(other than personal computers and company-specific data, Leased Equipment and
personal gear, which Seller shall remove from the Vessel prior to Closing Date),
inventory, stores, spare parts and all other appurtenances used in or relating
to the Vessel, whether or not on board, and fuel, lubricant and bunkers on board
the Vessel.
 
“Vessel Purchase Agreement” has the meaning set forth in Section 2.3(a).
 
“Vessel Stores and Equipment” means such additional outfit, furniture,
furnishings, appliances, spare and replacement parts, tools and stores, whether
on board or on shore, provided by Seller for the operation of the Vessel that is
the property of Seller, whether pursuant to Section 5(c) of the Demise Charter
or otherwise.
 
ARTICLE II
 
PURCHASE AND SALE; THIRD PARTY DESIGNEE
 
Section 2.1.  Purchase of Vessel Stores and Equipment.Subject to Section 2.2,
upon the terms and subject to the conditions set forth herein, at the Closing,
Seller shall sell, transfer, assign, convey and deliver to Purchaser, and
Purchaser shall purchase and acquire from Seller, free and clear of all Liens,
all of Seller’s rights, titles and interests in and to the Vessel Stores and
Equipment and Fuel Value.  None of Seller’s assets other than the Vessel Stores
and Equipment and Fuel Value shall be sold to Purchaser pursuant to this
Agreement.
 
Section 2.2.  No Assumed Liabilities.  Seller shall retain and shall be
responsible for paying, performing and discharging when due, and Purchaser and
its Affiliates shall not assume or have any responsibility for, any and all
Liabilities of Seller and its Affiliates, whether arising prior to, on or after
the Closing Date.  Notwithstanding anything herein to the contrary, Liabilities
of Seller shall exclude any Liabilities given rise to by the acts or omissions
of the Purchaser Indemnified Parties, whether arising prior to, on or after the
Closing Date.
 
Section 2.3.  Third Party Designee.
 
(a)    Seller hereby irrevocably designates, and Purchaser hereby accepts
designation, as Third Party Designee (as defined in the Option Agreement) for
the purchase of the Vessel from U.S. Bank pursuant to and in accordance with the
Option Agreement and the form of asset purchase agreement attached thereto (the
“Vessel Purchase Agreement”).  Purchaser acknowledges that Seller has made
available to Purchaser a copy of the Option Agreement and Vessel Purchase
Agreement and all Ancillary Agreements (as defined in the Vessel Purchase
Agreement) prior to the date hereof.  If Purchaser does not consummate the
Closing, other than as a result of Seller not consummating its acquisition of
the Peggy Palmer (as defined in the Option Agreement), Purchaser shall reimburse
Seller its TWENTY FIVE THOUSAND DOLLARS (US$ 25,000.00) non-refundable deposit
paid upon exercise of the Purchase Option under the Option Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(b)           Within three (3) Business Days of receiving written direction from
Purchaser to such effect (a “Purchaser Direction Letter”), Seller agrees to
deliver, in form and substance reasonably acceptable to Purchaser, a Demise
Charter Partial Termination and Option Exercise Notice (as defined in the Option
Agreement) in accordance with the Option Agreement exercising Seller’s right to
partially terminate the Demise Charter and purchase the Vessels (as defined in
the Option Agreement), and (i) designating as the Closing Date (as defined in
the Option Agreement) the date specified as such in the Purchaser Direction
Letter, (ii) allocating ELEVEN MILLION FIVE HUNDRED NINETY SEVEN THOUSAND THREE
HUNDRED SEVENTY FIVE DOLLARS (US$ 11,597,375.00) as the Purchase Price (as
defined in the Option Agreement) to the Vessel, (iii) designating as the
location at which the Vessel shall be positioned as of the Closing Date (as
defined in the Option Agreement) the location specified as such in the Purchaser
Direction Letter and (iv) identifying Purchaser as a Third Party Designee (as
defined in the Option Agreement).
 
(c)           Seller agrees to perform its obligations under the Option
Agreement, and to enforce its rights thereunder to the extent necessary to cause
the Seller under the Option Agreement and GATX (as defined in the Option
Agreement) to perform their respective obligations under the Option Agreement,
in each case in order to afford Purchaser the right to purchase the Vessel as a
Third Party Designee.  Prior to the Outside Date, Seller agrees that it shall
not agree to any termination or amendment of, or grant any extension, waiver or
consent under, or deliver any notice or take any other action pursuant to, the
Option Agreement without the prior written consent of Purchaser.
 
(d)           Following delivery of a Demise Charter Termination and Option
Exercise Notice, (i) Seller agrees to execute a Vessel Purchase Agreement for
the Peggy Palmer in the form attached to the Option Agreement and to consummate
the transactions contemplated thereby, and (ii) and Purchaser agrees to execute
a Vessel Purchase Agreement for the Mary Turner (as defined in the Option
Agreement) in the form attached to the Option Agreement and to consummate the
transactions contemplated thereby.
 
(e)           Seller acknowledges and agrees that Purchaser is not obligated to
enter into a Vessel Purchase Agreement and thereby consummate the acquisition of
the Vessel if the Purchaser has not obtained debt and/or equity financing
necessary to fund all or such portion of the Purchase Price for the Vessel as
Purchaser shall determine, on such terms that Purchaser determines to be
acceptable in its sole and absolute discretion.  Purchaser shall not have any
liability to Seller, and Seller shall have no recourse against Purchaser, in the
event that the purchase and sale of the Vessel does not occur as a result of the
Purchaser not obtaining the financing referred to in the immediately preceding
sentence, including with respect to the transactions under this Agreement, the
transactions under the Asset Purchase Agreement for the Beverly Anderson and the
transactions under the Vessel Purchase Agreement for the Peggy Palmer, which
transactions may also not be consummated in such event.
 
 
-7-

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
PURCHASE PRICE; CLOSING
 
Section 3.1.  Purchase Price.  The purchase price for the Vessel Stores and
Equipment shall be THREE HUNDRED FIFTY SEVEN THOUSAND DOLLARS (US$ 357,000.00),
plus the Fuel Value (such sum, the “Purchase Price”).
 
Section 3.2.  Closing.  The closing of the purchase and sale of the Vessel
Stores and Equipment (the “Closing”) shall take place at the offices of Sheppard
Mullin Richter & Hampton, LLP at 30 Rockefeller Plaza, New York, New York 10112,
concurrently with the “Closing” under the Vessel Purchase Agreement (such date
being referred to herein as the “Closing Date”).  All documents delivered and
actions taken at the Closing shall be deemed to have been delivered or taken
simultaneously and no proceedings will be deemed to have been taken nor
documents executed or delivered until all have been taken, executed and
delivered.
 
Section 3.3.  Closing Deliveries of Seller.  At the Closing, Seller shall
deliver (or cause to be delivered) to Purchaser each of the following:
 
(a)           a bill of sale transferring the Vessel Stores and Equipment to
Purchaser, duly executed by Seller, in the form attached hereto as Exhibit A;
 
(b)           the Consents listed on Section 4.3(b) of the Seller Disclosure
Letter;
 
(c)           releases, including termination statements under the Uniform
Commercial Code of any financing statements filed against the Vessel Stores and
Equipment evidencing discharge, removal and termination of all Liens to which
the Vessel Stores and Equipment are subject;
 
(d)           a certificate of an executive officer of Seller, dated the Closing
Date, certifying as to the fulfillment of the conditions specified in Sections
8.1, and 8.2;
 
(e)           all classification and operating certificates (for hull, engines,
anchors, chains, etc.), as well as plans and specifications which are on board
or in Seller’s possession for the Vessel;
 
(f)           any such additional documents, including but not limited to the
Certificate of Documentation issued by the National Vessel Documentation Center
on Coast Guard Form CG 1270 for the Vessel, as may reasonably be required by the
competent authorities for the purpose of documenting the Vessel under 46 United
States Code Section 12101 et seq. in the name of Purchaser, endorsed for the
United States coastwise and registry trades;
 
(g)           confirmation of class certificates for the Vessel (free and clear
of any recommendations affecting class) issued by the American Bureau of
Shipping Classification issued no earlier than three (3) days prior to the
Closing Date;
 
 
-8-

--------------------------------------------------------------------------------

 
 
(h)           a certificate of the Secretary of Seller, dated the Closing Date,
setting forth the resolutions of the board of directors of Seller approving this
Agreement, the Ancillary Agreements and all other documents contemplated hereby
and thereby, and authorizing the transactions contemplated hereby and thereby;
and
 
(i)           sufficient copies of a letter on Seller’s letterhead and signed by
an officer of Seller addressed to warehousemen and bailees of Seller holding,
storing or warehousing any machinery, engines, instruments, rigging, anchors,
chains, cables, tackle, apparel, accessories, equipment, radio installation and
navigational equipment, inventory, stores, spare parts and all other
appurtenances used in or relating to the Vessel and its Vessel Stores and
Equipment but which are not on board the Vessel, to the effect that Purchaser
has purchased, or otherwise has legal power and authority over, such assets and
the warehouseman or bailee may do with the assets as Purchaser may thereafter
direct, such letter to otherwise be in form and substance mutually agreeable
Purchaser and Seller.
 
Section 3.4.  Closing Deliveries of Purchaser.  At the Closing, Purchaser shall
deliver (or cause to be delivered) each of the following:
 
(a)           the Purchase Price by wire transfer of immediately available funds
to an account designated by Seller;
 
(b)           a certificate of an executive officer of Purchaser, dated the
Closing Date, certifying as to the fulfillment of the conditions specified in
Sections 9.1 and 9.2; and
 
(c)           a certificate of the Secretary of Purchaser, dated the Closing
Date, setting forth the resolutions of the board of directors of Purchaser
approving this Agreement, the Ancillary Agreements and all other documents
contemplated hereby and thereby, and authorizing the transactions contemplated
hereby and thereby.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
As an inducement to Purchaser to enter into this Agreement and to consummate the
transactions contemplated hereby, Seller represents and warrants to Purchaser as
follows:
 
Section 4.1.  Legal Existence and Organization; Citizenship.  Seller is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Florida.  Seller is duly qualified to do
business, and is in good standing, in each jurisdiction in which the character
of the properties owned or leased by it or in which the conduct of its business
requires it to be so qualified.  Seller is “citizen of the United States” within
the meaning of 46 U.S.C. 50501 for the purpose of operating the Vessel in the
coastwise trades of the United States.
 
Section 4.2.  Legal Power; Authorization; Enforceable Obligations.  Seller has
the requisite corporate power and authority to execute and deliver this
Agreement and the Ancillary Agreements, and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and the Ancillary Agreements, and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary corporate action on the part of Seller.  This Agreement and the
Ancillary Agreements have been duly and validly executed and delivered by Seller
and constitute the legal, valid and binding obligations of Seller.  This
Agreement and the Ancillary Agreements are enforceable against Seller in
accordance with their terms, except as limited by the General Enforceability
Exceptions.
 
 
-9-

--------------------------------------------------------------------------------

 
 
Section 4.3.  No Conflict; Required Filings and Consents.
 
(a)           Neither the execution and delivery of this Agreement and the
Ancillary Agreements by Seller, nor the consummation by Seller of the
transactions contemplated hereby and thereby, nor compliance by Seller with any
of the provisions hereof and thereof, will (i) conflict with or result in a
breach of any provisions of the certificate of formation, limited liability
company agreement or other governing documents of Seller, (ii)  constitute or
result in the breach or violation of any term, condition or provision of, or
constitute a default under (without regard to requirements of notice, passage of
time or elections of any Person), or give rise to any right of termination,
cancellation or acceleration with respect to, or result in the creation or
imposition of a Lien upon the Vessel or the Vessel Stores and Equipment,
pursuant to any note, bond, mortgage, indenture, license, agreement, lease or
other instrument or obligation to which it is a party or by which Seller, the
Vessel or the Vessel Stores and Equipment may be subject, (iii) violate any
Order, Permit or Law applicable to Seller, the Vessel or the Vessel Stores and
Equipment or give any third party or Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate or modify any Permit held by Seller, or
(iv) give any Person the right to challenge any of the transactions contemplated
by this Agreement or the Ancillary Agreements or to exercise any remedies or
obtain any relief under any Laws or Orders to which Seller, the Vessel or the
Vessel Stores and Equipment may be subject.
 
(b)           Other than set forth on Section 4.3(b) of the Seller Disclosure
Letter, no Consent is necessary for the consummation by Seller of the
transactions contemplated by this Agreement or the Ancillary Agreements.
 
Section 4.4.  No Third Party Options; No Contractual Obligations.
 
(a)           Seller is not party to any existing (written or oral) agreements,
options, commitments or rights with, of or to any person to acquire the Vessel
or Vessel Stores and Equipment or any interest in or rights to the Vessel or the
Vessel Stores and Equipment.
 
(b)           Neither Seller or any of its Affiliates are party to any charter
agreement, contract of affreighment or other agreement (written or oral) which
either (i) provides for the use of the Vessel by or for the benefit of, or the
transport of goods of, any Person or (ii) restrict or limits the use or
operation of the Vessel in any manner or in any geographic region.
 
Section 4.5.  Title to Vessel and Vessel Stores and Equipment.  At the Closing
under the Vessel Purchase Agreement, Purchaser will acquire good, valid and
marketable title to the Vessel free and clear of any Liens.
 
Seller has title to the Vessel Stores and Equipment and at the Closing,
Purchaser will acquire good, valid and marketable title to the Vessel Stores and
Equipment free and clear of any Liens.  The Vessel is equipped with machinery,
engines, instruments, bunker fuel, stores, rigging, anchors, chains, cables,
tackle, apparel, accessories, equipment, radio installation and navigational
equipment, inventory, spare parts and all other appurtenances necessary for the
operation of such Vessel, except any Leased Equipment, in the Ordinary Course of
Business.
 
 
-10-

--------------------------------------------------------------------------------

 
 
Section 4.6.  Condition of Vessel and Vessel Stores and Equipment.  Seller makes
no representations or warranties, whether express or implied, regarding the
physical condition or repair of the Vessel and the Vessel Stores and Equipment,
and Purchaser hereby acknowledges and agrees that the Vessel Stores and
Equipment are being purchased in “as is, where is” condition.
 
Section 4.7.  Litigation.  There is no Action pending or to Seller’s knowledge
threatened in writing against Seller or any of its Affiliates affecting the
Vessel or the Vessel Stores and Equipment or that seeks to delay or prevent the
consummation of this Agreement or any other Ancillary Agreements or any action
taken or to be taken hereby or thereby.
 
Section 4.8.  Permits; Vessel Documentation.
 
(a)           All Permits necessary to operate the Vessel are in full force and
effect, are not in default, and are valid and unextended under all applicable
Laws according to their terms.  Seller is in compliance in all material respects
with all such Permits, including all requirements for notification, filing,
reporting, posting and maintenance of logs and records.  There is no Action or
investigation pending of which Seller has received written notice or has been
threatened to terminate, suspend, refuse to renew, or modify any Permit.  The
Vessel is in class with all valid class certificates.  Any outside
recommendations from the American Bureau of Shipping or the United States Coast
Guard are set forth in Schedule B (the “Status”).
 
(b)           The Vessel is duly and currently documented by the United States
Coast Guard with a coastwise endorsement under 46 U.S.C. § 12112 and is entitled
to operate in the United States coastwise trades.
 
Section 4.9.  Labor Matters.  Seller and its Affiliates, and to Seller’s
knowledge all U.S. Bank employees, are not a party to or otherwise bound by any
collective bargaining agreement or other agreement with a labor union or
organization which affects employment or work for hire, work rules or practices
on, or U.S. Bank’s ability to sell, lease or transfer the Vessel.  Neither
Seller nor any of its Affiliates, or to Seller’s knowledge all U.S. Bank
employees, have received written notice of any grievance arising out of any
collective bargaining agreement or other grievance procedure against it which
could affect employment or work for hire on, or U.S. Bank’s ability to sell,
lease or transfer the Vessel.  Seller has paid in full to all employees of
Seller, and to Seller’s knowledge all U.S. Bank employees, providing services to
the Vessel all wages, salaries, commissions, bonuses, benefits and other
compensation due and payable to such employees.
 
Section 4.10.  Compliance with Laws.
 
(a)           Seller is, and has been, in material compliance with all Laws and
Orders applicable to its operation of the Vessel.
 
(b)           Seller has received no written notification or other notification
or communication from any Governmental Authority or other Person asserting that
Seller is not in compliance with any Law or Order applicable to Seller’s
operation of the Vessel and no facts relating to Seller and/or the Vessel exist
which could reasonably give rise to any claim that any such violation exists.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(c)           (i) There is no pending or threatened investigation, audit, review
or other examination of Seller with respect to its operation of the Vessel by
any Governmental Authority and (ii) Seller is not subject to, nor has Seller
received any notice that it may become subject to, any Order, agreement,
memorandum of understanding or other regulatory enforcement action or Action
with respect to its operation of the Vessel.
 
Section 4.11.  Condition of Vessel.
 
(a)           Seller represents and warrants that at the Closing, the Vessel
shall be in substantially the same condition as of the date the Purchaser
inspected the Vessel, ordinary wear and tear excepted.
 
Section 4.12.  Environmental.
 
(a)           The ownership and operation of the Vessel, is, and at all times
has been, in compliance in all material respects with its obligations under
applicable Environmental Laws;
 
(b)           Seller has not caused or permitted a release of a Hazardous
Substance to the Environment in connection with its operation of the Vessel;
 
(c)           There are no Environmental Conditions as a result of Seller’s
operation of the Vessel in amounts exceeding the levels permitted by applicable
Environmental Law or under circumstances that would reasonably be expected to
result in liability under or relating to Environmental Law.
 
(d)           Seller has not disposed of, arranged for the disposal of,
released, threatened to release, or transported any Hazardous Substances on the
Vessel in violation of any applicable Environmental Law or in a manner that
would reasonably be expected to result in liability under or relating to
Environmental Law.
 
Section 4.13.  No Broker.  No broker, finder, investment banker or other
intermediary is entitled to any fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser represents and warrants to Seller as
follows:
 
Section 5.1.  Legal Existence and Organization.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of Delaware. 
Purchaser is duly qualified to do business, and is in good standing, in each
jurisdiction in which the character of the properties owned or leased by it or
in which the conduct of its requires it to be so qualified.
 
 
-12-

--------------------------------------------------------------------------------

 
 
Section 5.2.  Legal Power; Authorization; Enforceable Obligation.  Purchaser has
the requisite corporate power and authority to execute and deliver this
Agreement and the Ancillary Agreements and all agreements and documents
contemplated hereby and thereby to be executed and delivered by it, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the Ancillary Agreements, and the consummation of
the transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of Purchaser.  This
Agreement and the Ancillary Documents have been duly and validly executed and
delivered by Purchaser and constitute the legal, valid and binding obligations
of Purchaser.  This Agreement and the Ancillary Agreements are enforceable
against Purchaser in accordance with their terms, except as limited by the
General Enforceability Exceptions.
 
Section 5.3.  No Conflicts; Consents.
 
(a)           Neither the execution and delivery of this Agreement and the
Ancillary Agreements by Purchaser, nor the consummation by Purchaser of the
transactions contemplated hereby and thereby, nor compliance by Purchaser with
any of the provisions hereof and thereof, will (i) conflict with or result in a
breach of any provisions of the articles of incorporation, by-laws or other
governing documents of Purchaser, (ii) constitute or result in the breach or
violation of any term, condition or provision of, or constitute a default under
(without regard to requirements of notice, passage of time or elections of any
Person), or give rise to any right of termination, cancellation or acceleration
with respect to, or result in the creation or imposition of a Lien upon any
property of Purchaser, pursuant to any note, bond, mortgage, indenture, license,
agreement, lease or other instrument or obligation to which it is a party or by
which Purchaser may be subject, or (iii) violate any Order, Permit or Law
applicable to Purchaser or give any third party or Governmental Authority the
right to revoke, withdraw, suspend, cancel, terminate or modify any Permit held
by Purchaser, or (iv) give any Person the right to challenge any of the
transactions contemplated by this Agreement and the Ancillary Agreements or to
exercise any remedies or obtain any relief under any Laws or Orders to which
Purchaser may be subject.
 
(b)           Other than the Consent of its lender, no Consent is necessary for
the consummation by Purchaser of the transactions contemplated by this Agreement
or the Ancillary Agreements.
 
Section 5.4.  No Broker.  No broker, finder, investment banker or other
intermediary is entitled to any fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser.
 
ARTICLE VI
 
ACTION PRIOR TO THE CLOSING DATE
 
From and after the execution of this Agreement until the Closing Date (or
earlier termination of this Agreement in accordance with Article XI):
 
Section 6.1.  Risk of Loss Prior to the Closing Date.  The Vessel Stores and
Equipment shall be at Seller’s risk and expense until they are delivered to
Purchaser in accordance with the terms of this Agreement.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Section 6.2.  Operation of the Vessel.  Seller shall continue to operate the
Vessel in the Ordinary Course of Business, unless the Vessel is in lay-up, and
use its commercially reasonable efforts to maintain the Vessel in substantially
the same manner as heretofore.
 
Section 6.3.  No Breach of Representations and Warranties; Notification of
Certain Matters.  Both Seller and Purchaser will refrain from taking any action,
and each of them will endeavor in good faith not to permit any event to occur,
which (a) would cause the conditions set forth in Articles VIII, and IX, as
applicable, not to be satisfied, or (b) would otherwise prohibit such party from
consummating the transactions contemplated hereby or by any Ancillary
Agreement.  Seller or Purchaser, as the case may be, will, in the event of, or
promptly after becoming aware of the occurrence of, any matter that would
prevent it from consummating the transactions contemplated hereby or by any
Ancillary Agreement, give detailed notice thereof to Seller or Purchaser, as the
case may be.  Seller or Purchaser, as the case may be, will, after becoming
aware of the occurrence of any matter that constitutes a material breach of any
of such Person’s representations and warranties contained in Articles IV, or V,
as applicable, give detailed  notice thereof to Seller or Purchaser, as the case
may be, and each of Seller and Purchaser, as the case may be, shall use its
commercially reasonable efforts to cure such breach if such breach is
curable.  None of the disclosures pursuant to this Section 6.3 will be deemed to
qualify, modify, or amend or supplement the representations, warranties or
covenants of any party.
 
Section 6.4.  Notice of Litigation.  Promptly after becoming aware of the
occurrence of, or the threatened occurrence of, any Action against or affecting
the Vessel or Vessel Stores and Equipment, Seller shall give detailed notice
thereof to Purchaser.
 
Section 6.5.  Fulfillment of Conditions to Purchaser’s Obligations.  Seller
shall use commercially reasonable efforts to effectuate the transactions
contemplated hereby and by the Ancillary Agreements and to fulfill the
conditions to Purchaser’s obligation contained in Article IX.
 
Section 6.6.  Fulfillment of Conditions to Seller’s Obligations.  Purchaser
shall use commercially reasonable efforts to effectuate the transactions
contemplated hereby and by the Ancillary Agreements and to fulfill the
conditions to Seller’s obligations contained in Article VIII.
 
ARTICLE VII
 
COVENANTS AND AGREEMENTS
 
Section 7.1.  Transfer Taxes.  All Transfer Taxes which may be payable in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements shall be borne by Purchaser.  The party responsible under
applicable Law for filing any Tax Return or other documentation relating to
Transfer Taxes shall file such Tax Return or other documentation at its own
expense, and the non-filing party shall use commercially reasonable efforts to
cooperate with the filing party and join in the execution of any such Tax
Returns and other documentation, if required.
 
 
-14-

--------------------------------------------------------------------------------

 
 
Section 7.2.  Further Assurances.  At any time and from time to time following
the Closing, as and when requested by Purchaser and without further
consideration, Seller shall execute and deliver, or cause to be executed and
delivered, such other documents and instruments and shall take, or cause to be
taken, such further or other actions as Purchaser may reasonably request or as
otherwise may be necessary or desirable to evidence and effectuate the
transactions contemplated by this Agreement and the Ancillary Agreements.
 
Section 7.3.  Restrictions on Operation and Resale.
 
(a)           From and after the Closing Date and until such time as the Seller
or its Affiliate shall have received evidence reasonably satisfactory to it that
the Vessel has been scrapped, Purchaser, as Third Party Designee, shall and
shall cause its Affiliates to, operate the Vessel for trade solely in the
Geographic Trade Zone.
 
(b)           Subject to Section 7.3(c) below, Purchaser further agrees that it
shall include as a condition in any documentation providing for the sale or
other transfer of the Vessel to any Person that (i) such Person’s operation of
such Vessel for trade shall be subject to the restriction set forth in the
preceding sentence and (ii) such perpetual restriction shall also be included as
a condition to any future sale or transfer of such Vessel to any other Person.
 
(c)           None of the restrictions contained in Section 7.3(b) above shall
apply to a sale of the Vessel to a Person if the sale procedures set forth in
this Section 7.3(c) are followed.  If at any time Purchaser has agreed to sell
the Vessel to a Person other than Seller (the “Proposed Purchaser”), as a
condition to consummating such sale, Purchaser shall give written notice (an
“Offer Notice”) of such proposed sale to Seller which shall state the purchase
price and the other terms and conditions on which Purchaser proposes to sell the
Vessel to the Proposed Purchaser. The Offer Notice shall constitute an offer to
sell the Vessel to Seller upon the terms and conditions set forth
therein.  Seller shall have a period of ten (10) Business Days from its receipt
of the Offer Notice to accept such offer by giving written notice to Purchaser
of its intent to purchase the Vessel.  If Seller (i) declines the offer to
purchase the Vessel set forth in the Offer Notice, (ii) fails to respond to the
Offer Notice in writing within such ten (10) Business Day period or (iii) fails
to consummate its purchase of the Vessel prior to the forty-fifth (45) day
following its receipt of the Offer Notice, Purchaser shall be entitled to
consummate the sale of the Vessel to the Proposed Purchaser upon the terms and
conditions set forth in the Offer Notice.  The restrictions contained in Section
7.3(b) shall continue to apply if Purchaser does not complete the sale of the
Vessel to the Proposed Purchaser during the six month period immediately
following the delivery of the Offer Notice.  Purchaser shall not be permitted to
sell the Vessel pursuant to the foregoing sale procedure prior to July 1, 2015
other than during such time as there shall exist a default by Purchaser or its
Affiliates under Purchaser’s credit facility documentation.
 
(d)           Nothing contained in Section 7.3(a) or (b) shall limit Purchaser’s
or any other Person’s ability to (x) sail the Vessel in any location outside of
the Geographic Trade Zone, provided that such Vessel is not being utilized for
trade, or (y) scrap the Vessel in any place outside the Geographic Trade Zone or
sell such scrap at any place outside of the Geographic Trade Zone.
 
 
-15-

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
 
The obligations of Purchaser to consummate the transactions contemplated under
this Agreement are subject to the fulfillment of each of the following
conditions, any and all of which may be waived in whole or in part by Purchaser,
in its sole discretion:
 
Section 8.1.  Representations and Warranties.  The representations and
warranties of Seller contained in this Agreement and each Ancillary Agreement
shall be true and correct in all respects, in each case, as of the date of this
Agreement and as of the Closing Date, with the same force and effect as if made
as of the Closing Date.
 
Section 8.2.  Performance.  Seller shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
and each Ancillary Agreement to be performed or complied with by Seller prior to
or at the Closing Time.
 
Section 8.3.  Injunctions.  There shall not be in effect any injunction or
restraining order issued by a court of competent jurisdiction in an Action
against the consummation of the transactions contemplated hereby or by any
Ancillary Agreement.
 
Section 8.4.  Consents.  The Purchaser shall have received all of the Consents
set forth on Section 4.3(b) of the Seller Disclosure Letter.
 
Section 8.5.  Closing Deliverables.  Seller shall have delivered to Purchaser
each of the closing deliverables set forth in Section 3.3 of this Agreement.
 
Section 8.6.  Financing.  Purchaser shall have obtained debt and/or equity
financing in order to fund all or such portion of the Purchase Price of the
Vessel as Purchaser shall determine, on such terms as Purchaser determines to be
acceptable in its sole discretion.
 
Section 8.7.  Other Transactions.  The “Closing” under the Vessel Purchase
Agreement for the Vessel shall occur concurrently with the Closing and the
“Closing” under the Asset Purchase Agreement for the Beverly Anderson shall
occur immediately after the Closing.
 
ARTICLE IX
 
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
 
The obligations of Seller to consummate the transactions contemplated under this
Agreement are subject to the fulfillment of each of the following conditions,
any and all of which may be waived in whole or in part by Seller, in its sole
discretion:
 
Section 9.1.  Representations and Warranties.  The representations and
warranties of Purchaser contained in this Agreement and each Ancillary Agreement
shall be true and correct in all respects, in each case, as of the date of this
Agreement and as of the Closing Date, with the same force and effect as if made
as of the Closing Date.
 
Section 9.2.  Performance.  Purchaser shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
and each Ancillary Agreement to be performed or complied with by Purchaser prior
to or at the Closing Time.
 
 
-16-

--------------------------------------------------------------------------------

 
 
Section 9.3.  Injunctions.  There shall not be in effect any injunction or
restraining order issued by a court of competent jurisdiction in an Action
against the consummation of the transactions contemplated hereby or by any
Ancillary Agreement.
 
Section 9.4.  Closing Deliverables.  Purchaser shall have delivered to Seller
each of the closing deliverables set forth in Section 3.4 of this Agreement.
 
Section 9.5.  Other Transactions.  The “Closing” under the Vessel Purchase
Agreement for the Vessel shall occur concurrently with the Closing and the
“Closing” under the Asset Purchase Agreement for the Beverly Anderson shall
occur immediately after the Closing.
 
ARTICLE X
 
INDEMNIFICATION
 
Section 10.1.  Survival.
 
(a)           The representations and warranties of the parties contained in
this Agreement shall survive the Closing Date for a period of two (2) years,
except that the representations and warranties of Seller contained Sections 4.1,
4.2, 4.3, 4.4, 4.5, 4.8, 4.9, and 4.12 shall survive the Closing Date until
ninety (90) days after expiration of the statute of limitations applicable to
the matters covered thereby.  The covenants and agreements of the parties
contained in this Agreement shall survive the Closing Date until the date
explicitly specified therein or, if not so specified, indefinitely or until the
latest date permitted by Law.
 
(b)           Notwithstanding the preceding paragraph (a), any breach of any
representation, warranty, covenant or agreement in respect of which
indemnification may be sought under this Article X shall survive the time at
which it otherwise would terminate pursuant to the preceding paragraph if a good
faith notice of the breach giving rise to such right of indemnification shall
have been given to the party against whom indemnification may be sought prior to
such time.
 
Section 10.2.  Indemnification by Seller.  Subject to the limitations set forth
in this Article X, Seller shall indemnify, defend and hold harmless the
Purchaser Indemnified Parties from and against any and all Damages incurred or
suffered by the Purchaser Indemnified Parties (whether or not involving a Third
Party Claim) resulting from, in connection with or arising out of:  (a) any
breach of, or inaccuracy in, any representation or warranty of Seller contained
in this Agreement or any Ancillary Agreement; (b) any breach of, or failure to
perform, any covenant or agreement of Seller contained in this Agreement or any
Ancillary Agreement; (c) any and all Liabilities of Seller, including
Liabilities arising out of the ownership or operation of the Vessel prior to the
Closing, other than Liabilities given rise to by the acts or omissions of
Purchaser Indemnified Parties; or (d) any and all Actions against any Purchaser
Indemnified Parties that relate to the Vessel if the principal event giving rise
thereto occurred prior to the Closing, other than Actions given rise to by the
acts or omissions of the Purchaser Indemnified Parties.
 
 
-17-

--------------------------------------------------------------------------------

 
 
Section 10.3.  Indemnification by Purchaser.  Subject to the limitations set
forth in this Article X, Purchaser shall indemnify, defend and hold harmless the
Seller Indemnified Parties from and against any and all Damages incurred or
suffered by the Seller Indemnified Parties (whether or not involving a Third
Party Claim) resulting from, in connection with or arising out of:  (a) any
breach of, or inaccuracy in, any representation or warranty of Purchaser
contained in this Agreement or any Ancillary Agreement; (b) any breach of, or
failure to perform, any covenant or agreement of Purchaser, including
Liabilities contained in this Agreement or any Ancillary Agreement; (c) any and
all Liabilities of Purchaser, including Liabilities arising out of the ownership
and operation of the Vessel after the Closing, other than Liabilities given rise
to by the acts or omissions of the Seller Indemnified Parties; or (d) any and
all Actions against any Seller Indemnified Parties that relate to the Vessel if
the principal event giving rise thereto occurred after the Closing, other than
Actions given rise to by the acts or omissions of the Seller Indemnified
Parties.
 
Section 10.4.  Limitations on Indemnification.  The maximum aggregate liability
of Seller under Section 10.2 shall not exceed the Purchase Price
 
Section 10.5.  Procedure for Third Party Claims.
 
(a)           Notice.  Promptly after an Indemnified Party has received notice
or has knowledge of any Third Party Claim, the Indemnified Party shall give the
Indemnifying Party written notice (a “Claim Notice”) describing in reasonable
detail the nature and basis of the Third Party Claim and, if ascertainable, the
amount in dispute under the Third Party Claim; provided, however, that the
failure of the Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations to provide indemnification hereunder
except to the extent (and only to the extent) that the Indemnifying Party shall
have been adversely prejudiced by such failure.
 
(b)           Defense.  Subject to the limitations set forth in this
Section 10.5(b), in the event of a Third Party Claim, the Indemnifying Party
shall have the right (exercisable by written notice to the Indemnified Party
within ten (10) days after the Indemnified Party has given a Claim Notice of the
Third Party Claim) to elect to conduct and control, through counsel of its
choosing and at the Indemnifying Party’s sole cost and expense, the defense,
compromise or settlement of the Third Party Claim if the Indemnifying Party
(i) has acknowledged and agreed in writing that, if the same is adversely
determined, the Indemnifying Party shall provide indemnification to the
Indemnified Party in respect thereof; provided, however, that the Indemnified
Party may participate therein through separate counsel chosen by it and at its
sole cost and expense.  Notwithstanding the foregoing, if (A) the Indemnifying
Party shall not have given notice of its election to conduct and control the
defense of the Third Party Claim within such 15 day period, (B) the Indemnifying
Party shall fail to conduct such defense diligently and in good faith, (C) the
Indemnified Party shall reasonably determine on written advice of outside
counsel that use of counsel selected by the Indemnifying Party to represent the
Indemnified Party would present such counsel with an actual or potential
conflict of interest, or (D) the Third Party Claim is for injunctive, equitable
or other non-monetary relief against the Indemnified Party, then in each such
case the Indemnified Party shall have the right to control the defense,
compromise or settlement of the Third Party Claim with counsel of its choice at
the Indemnifying Party’s sole cost and expense.  In connection with any Third
Party Claim, from and after delivery of a Claim Notice, the Indemnifying Party
and the Indemnified Party shall, and shall cause their respective Affiliates and
representatives to, cooperate fully in connection with the defense or
prosecution of such Third Party Claim, including furnishing such records,
information and testimony and attending such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested by the Indemnifying
Party or the Indemnified Party in connection therewith.  In addition, the party
controlling the defense of any Third Party Claim shall keep the non-controlling
party advised of the status thereof and shall consider in good faith any
recommendations made by the non-controlling party with respect thereto.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(c)           Settlement Limitations.  Except as set forth below, no Third Party
Claim may be settled or compromised (i) by the Indemnified Party without the
prior written consent of the Indemnifying Party (not to be unreasonably
withheld, conditioned or delayed) or (ii) by the Indemnifying Party without the
prior written consent of the Indemnified Party (not to be unreasonably withheld,
conditioned or delayed).  Notwithstanding the foregoing, (A) the Indemnified
Party shall have the right to pay, settle or compromise any Third Party Claim,
provided that in such event the Indemnified Party shall waive all rights against
the Indemnifying Party to indemnification under this Article X with respect to
such Third Party Claim unless the Indemnified Party shall have sought the
consent of the Indemnifying Party to such payment, settlement or compromise and
such consent shall have been unreasonably withheld, conditioned or delayed; and
(B) the Indemnifying Party shall have the right to consent to the entry of a
judgment or enter into a settlement with respect to any Third Party Claim
without the prior written consent of the Indemnified Party if the judgment or
settlement (x) involves only the payment of money damages (all of which will be
paid in full by the Indemnifying Party concurrently with the effectiveness
thereof), (y) will not encumber any of the assets of the Indemnified Party and
will not contain any restriction or condition that would apply to or adversely
affect the Indemnified Party or the conduct of its business, and (z) includes,
as a condition to any settlement or other resolution, a complete and irrevocable
release of the Indemnified Party from all liability in respect of such Third
Party Claim and includes no admission of wrongdoing.
 
(d)           Reimbursement.  Damages shall be reimbursed by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills or invoices with respect to such Damages are received by the
Indemnifying Party.
 
Section 10.6.  Exclusive Remedy.  From and after the Closing, except for
remedies for injunctive or equitable relief, claims for fraud or intentional
misrepresentation or as otherwise expressly provided in this Agreement or the
Ancillary Agreements, the indemnification rights set forth in this Article X
shall be the sole and exclusive remedy for any claim arising out of this
Agreement or the Ancillary Agreements.
 
Section 10.7.  Treatment of Indemnification Payments.  All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes.  In the event that any
Governmental Authority successfully asserts that such indemnification payments
are taxable, then such indemnification payments shall be made on an after-Tax
basis.
 
 
-19-

--------------------------------------------------------------------------------

 
 
Section 10.8.  Effect of Investigation.  The right of any Indemnified Party to
indemnification, payment of Damages and other remedies provided for herein based
on a breach of any representation, warranty, covenant or agreement of any party
contained in or made pursuant to this Agreement or Ancillary Agreement shall not
be deemed waived or otherwise affected by any information furnished to, any
investigation conducted by, or any knowledge of, any Indemnified Party, except
as expressly set forth in any section of the Seller Disclosure Letter.
 
Section 10.9.  No Punitive Damages.  Notwithstanding anything herein to the
contrary, no party shall be entitled to payment for an indemnification claim
under this Article X to recover punitive damages of any nature.
 
ARTICLE XI
 
TERMINATION
 
Section 11.1.  Termination.  This Agreement may be terminated at any time prior
to the Closing Date:
 
(a)           by mutual consent of Purchaser and Seller;
 
(b)           by Purchaser, if there has been a material violation or breach by
Seller of any representation, warranty, covenant or agreement contained in this
Agreement, provided, that notice of such material violation or breach shall have
been given to Seller and such material violation or breach shall not have been
cured within five (5) Business Days of receipt of such notice (provided,
further, that, Purchaser must not be in violation or breach of any
representation, warranty, covenant or agreement contained in this Agreement);
 
(c)           by Seller, if there has been a material violation or breach by
Purchaser of any representation, warranty, covenant or agreement contained in
this Agreement, provided, that notice of such material violation or breach shall
have been given to Purchaser and such material violation or breach shall not
have been cured within five Business Days of receipt of such notice (provided,
further, that, Seller must not be in violation or breach of any representation,
warranty, covenant or agreement contained in this Agreement); or
 
(d)           by either Purchaser, on one hand, or Seller, on the other hand, if
the Closing shall not have occurred by the Outside Date (unless the Closing
shall not have occurred on or before such date due to a breach of a
representation or warranty or of a covenant by such party and/or the action or
failure to act of the party seeking to terminate this Agreement).
 
Section 11.2.  Effects of Termination.  Except as otherwise provided in this
Section 11.2, in the event of a termination of this Agreement pursuant to this
Article XI (i) all further obligations of the parties under this Agreement shall
terminate, (ii) no party shall have any right under this Agreement against any
other party except as set forth in Article X, and (iii) each party shall bear
its own costs and expenses; provided, however, that the termination of this
Agreement under this Article XI shall not relieve any party of liability for any
breach of this Agreement prior to the date of termination, or constitute a
waiver of any claim with respect thereto.
 
 
-20-

--------------------------------------------------------------------------------

 
 
ARTICLE XII
 
GENERAL PROVISIONS
 
Section 12.1.  Notices.  All notices, requests, claims, demands or other
communications required or permitted hereunder shall be in writing signed by or
on behalf of the party making the same, and shall be deemed given or delivered
(w) when delivered personally, (x) if sent from within the United States by
registered or certified mail, postage prepaid, return receipt requested, on the
third (3rd) Business Day after mailing, (y) if sent by messenger or reputable
overnight courier service, when received or (z) if sent by facsimile, when
transmitted and confirmed during normal business hours (or, if delivered after
the close of normal business hours, at the beginning of business hours on the
next business day); and shall be addressed to each party at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 12.1):
 
(a)           If to Purchaser, to:
 
c/o Rand Logistics, Inc.
500 Fifth Avenue, 50th Floor
New York, NY 10110
Tel:  (212) 644-3450
Fax: (212) 644-6262
Attention:  President
 
With a copy (which shall not constitute notice) to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
Tel: (212) 940-8800
Fax: (212) 940-8776
Attention:  Todd J. Emmerman, Esq.
 
(b)           If to Seller, to:
 
c/o United Maritime Group, LLC
601 S. Harbour Island Boulevard, Suite 230
Tampa, FL  33602
Tel: (813) 209-4200
Fax: (813) 272-2287
Attention:  Chief Financial Officer
 
With a copy (which shall not constitute notice) to:
 
Sheppard, Mullin, Richter & Hampton, LLP
30 Rockefeller Plaza
New York, NY 10112-0015
Tel:  (212) 635-8700
Fax:  (212) 653-8701
Attention:  Greggory B. Mendenhall, Esq.
 
 
-21-

--------------------------------------------------------------------------------

 
 
Section 12.2.  Execution in Counterparts.  This Agreement may be executed in any
number of original, facsimile or portable document format “PDF” counterparts,
each of which shall have the same legal effect as an original, but all of which
together shall constitute one and the same instrument.
 
Section 12.3.  Expenses.  Except as otherwise provided in this Agreement and
hereunder, each party hereto shall pay its own expenses incidental to the
preparation of this Agreement, the carrying out of the provisions of this
Agreement and the consummation of the transactions contemplated hereby.
 
Section 12.4.  Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and signed, in the
case of an amendment, by an authorized representative of each party, or in the
case of a waiver, by the party against whom the waiver is to be effective.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
 
Section 12.5.  Severability.  Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any one or more of the provisions contained herein shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, such provision shall be ineffective to the extent, but
only to the extent, of such invalidity, illegality or unenforceability without
invalidating the remainder of such invalid, illegal or unenforceable provision
or provisions or any other provisions hereof, unless such a construction would
be unreasonable.
 
Section 12.6.  Assignment; Successors and Assigns.  Neither this Agreement nor
any of the rights, interests or obligations of any party hereunder may be
assigned, delegated or otherwise transferred by such party, in whole or in part
(whether by operation of law or otherwise), without the prior written consent of
the other party, and any attempt to make any such assignment, delegation or
other transfer without such consent shall be null and void; provided, however,
that at and after the Closing, Purchaser may collaterally assign its rights and
interests hereunder, without the consent of Seller, to any lender.  Subject to
the preceding sentences, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
permitted assigns.
 
Section 12.7.  No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended or shall be construed to confer upon any third party,
other than the parties hereto and their respective successors and assigns
permitted by Section 12.6, any right, remedy or claim under or by reason of this
Agreement.
 
Section 12.8.  Publicity.  No public release or announcement concerning the
transactions contemplated hereby shall be issued by any party on or after the
Closing Date without the prior consent (which consent shall not be unreasonably
withheld) of the other party, except in the event as such release or
announcements may be required by law, in which case the party required to make
the release or announcement shall allow the other party reasonable time to
comment on such release or announcement in advance of such issuance.
 
 
-22-

--------------------------------------------------------------------------------

 
 
Section 12.9.  Governing Law; Arbitration; Direct Claims.
 
(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule.
 
(b)           Any dispute, controversy or claim directly or indirectly relating
to or arising out of this agreement shall be submitted to binding arbitration in
New York, New York with The Society of Maritime Arbitrators, Inc. in accordance
with the rules and procedures thereof.  Notwithstanding the foregoing, the
parties to this agreement hereby acknowledge and agree that each shall be
entitled to utilize the courts within the State of New York for the purposes of
obtaining injunctive relief or other equitable remedies in order to avoid
irreparable harm to such party that might otherwise result from delays caused by
the arbitration process.  The award in the arbitration shall be final and
binding and judgment thereon may be entered in any court having jurisdiction. 
The costs and expenses (including reasonable attorney’s fees) of the prevailing
party shall be borne and paid by the party that the arbitrator, or arbitrators,
determine is the non-prevailing party.  Seller and Purchaser each hereby agree
and consent to personal jurisdiction and venue in any federal or state court
within the State of New York in connection with any action brought to enforce an
award in arbitration.
 
(c)           In the event an Indemnified Party shall have a claim for
indemnification hereunder that does not involve a Third Party Claim, the
Indemnified Party shall, as promptly as practicable, deliver to the Indemnifying
Party a written notice that contains (a) a description and the amount (the
“Claimed Amount”) of any Damages incurred or suffered by the Indemnified Party,
(b) a statement that the Indemnified Party is entitled to indemnification under
Article X and a reasonable explanation of the basis therefore, and (c) a demand
for payment by the Indemnifying Party.  Within 30 days after delivery of such
written notice, the Indemnifying Party shall deliver to the Indemnified Party a
written response in which the Indemnifying Party shall (i) agree that the
Indemnified Party is entitled to receive all of the Claimed Amount (in which
case such response shall be accompanied by a payment by the Indemnifying Party
of the Claimed Amount), (ii) agree that the Indemnified Party is entitled to
receive part, but not all, of the Claimed Amount (the “Agreed Amount”) (in which
case such response shall be accompanied by payment by the Indemnifying Party of
the Agreed Amount), or (iii) contest that the Indemnified Party is entitled to
receive any of the Claimed Amount.  If the Indemnifying Party contests the
payment of all or part of the Claimed Amount, the Indemnifying Party and the
Indemnified Party shall use good faith efforts to resolve such dispute as
promptly as practicable.  If such dispute is not resolved within 30 days
following the delivery by the Indemnifying Party of such response, the
Indemnified Party and the Indemnifying Party shall each have the right to submit
such dispute to arbitration in accordance with the provisions of subsection (b)
of this Section 12.9.
 
Section 12.10.  Bulk Sales Laws.  Each party hereby waives compliance with the
provisions of any applicable “bulk sales,” “bulk transfer” or similar laws in
connection with the sale of the Vessel Stores and Equipment.  Seller shall
indemnify, defend and hold harmless the Purchaser Indemnified Parties from and
against any and all Damages incurred or suffered by the Purchaser Indemnified
Parties as a result of any noncompliance with any such laws.
 
 
-23-

--------------------------------------------------------------------------------

 
 
Section 12.11.  Headings.  Article titles and headings to sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.  The Schedules and
Exhibits referred to herein shall be construed with and as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein.
 
Section 12.12.  Number and Gender.  Whenever the context of this Agreement
requires, words used in the singular shall be construed to include the plural
and vice versa, and pronouns of whatsoever gender shall be deemed to include and
designate the masculine, feminine, or neuter gender.
 
Section 12.13.  Specific Performance.  Each party agrees that if any of the
provisions of this Agreement were not performed by Purchaser, on the one hand,
or Seller, on the other hand, in accordance with their specific terms or were
otherwise breached by such parties, irreparable damage would occur, no adequate
remedy at law would exist and damages would be difficult to determine, and that
the non-breaching party will be entitled to specific performance of the terms
hereof.  Each parties waives any requirement for the posting of a bond in
connection with any Action seeking specific performance; provided, however, that
nothing herein will affect the right of any party to seek recovery against any
party hereto, at law, in equity or otherwise, with respect to any covenants,
agreements or obligations to be performed by such party after the Closing Date.
 
Section 12.14.  Entire Agreement; Integration.  This Agreement (including the
Exhibits, Schedules, and Seller Disclosure Letter) and the Ancillary Agreements
(a) constitute the entire agreement and understanding among the parties with
respect to the subject matter contained herein, and (b) supersede any and all
prior and/or contemporaneous agreements and understandings, both written and
oral, among the parties with respect to such subject matter.
 
[Remainder of this page intentionally left blank; signature page follows]
 
 
-24-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party has caused this Asset Purchase Agreement to be
duly executed and delivered as of the date first written above.
 

 
GRAND RIVER NAVIGATION COMPANY, INC.
 
By: /s/ Joseph W. McHugh, Jr.
Name:  Joseph W. McHugh, Jr.
Title:    Vice President
 
 
 
U.S. UNITED OCEAN SERVICES, LLC
 
By: /s/ Walter Bromfield
Name:  Walter Bromfield
Title:    Senior Vice President, Finance



 
 
-25-

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Leased Equipment
 
None.
 
 
-1-

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Status Classifications and Recommendations
 
1.
See the attached ABS Survey Manager Survey Status Report (For Owner) Mary
Turner, dated July 25, 2011.

 


 








-2-

--------------------------------------------------------------------------------
